Citation Nr: 0827027	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for Meniere's Syndrome.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran and Dr. B.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Appeals Management Center (AMC) of the Department of Veterans 
Affairs, in Washington, DC.  The AMC had assumed jurisdiction 
over the veteran's claims file following an August 2006 
decision and remand by the Board.  The February 2008 rating 
decision denied service connection for Meniere's Disease, 
which had been referred to the AMC by the Board as an 
inextricably intertwined issue.

The August 2006 Board decision reopened a previously denied 
claim of service connection for migraine headaches, and 
remanded the underlying issue of service connection for 
headaches, as well as evaluation of bilateral hearing loss.  
In January 2008, the AMC granted service connection for a 
headache disorder, fully satisfying the appeal with regard to 
that issue.  No further appellate consideration is required.

The AMC also granted an increased 30 percent evaluation for 
bilateral hearing loss, effective August 13, 2007.  Because 
this was not a full grant of the highest possible benefit 
sought on appeal, the claim was continued.  However, the 
veteran stated in signed February 2008 correspondence that he 
accepted the assigned 30 percent evaluation, and had no 
further evidence to submit.  On a list of pending issues, he 
wrote "FINISHED" next to the issue of evaluation of hearing 
loss, and his then representative, in submitting a post 
remand brief, indicated the evaluation of hearing loss was no 
longer at issue.  The claim of entitlement to an increased 
evaluation for bilateral hearing loss is withdrawn by the 
veteran.

The sole issue currently on appeal is that of service 
connection for Meniere's Disease; as is discussed below, a 
Remand is required with respect to that issue.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.
REMAND

In the August 2006 Board remand, the issue of service 
connection for Meniere's Disease was referred to the AMC for 
initial consideration.  Because Meniere's Disease is 
evaluated based on symptoms such as headache, hearing loss, 
and vertigo, and these have also been, or were likely to be, 
service connected as independent disabilities, consideration 
of all issues simultaneously was deemed most efficient.

The January 2008 rating decision denied service connection 
for Meniere's Disease, and in June 2008, the veteran filed a 
formal notice of disagreement (NOD) with that denial.  The RO 
has not issued an SOC on that issue.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 19.26.  Therefore, the claims must be remanded to 
the RO rather than merely referred there.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The veteran's representative also 
requested such a remand in a July 2008 brief.

The Board notes that the veteran has not received notice 
complying with the Veterans Claims Assistance Act of 2000 
(VCAA) regarding service connection for Meniere's Disease.  
Correspondence sent to the veteran in April 2007 by the AMC 
did not clearly address that issue and therefore afford the 
veteran a meaningful opportunity to participate in his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
well as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations.

2.  Send the veteran a statement of the 
case concerning his claim of service 
connection for Meniere's Disease.  He and 
his representative also must be given an 
opportunity to perfect an appeal to the 
Board on this issue by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  If, and only if, 
he perfects a timely appeal should this 
claim be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




